Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 11, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144957-8                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  IN RE BRUNO, MINORS.                                                                                    Brian K. Zahra,
                                                          SC: 144957-8                                               Justices
                                                          COA: 305539; 305540
                                                          Macomb CC Family Div:
                                                          2008-000786-NA, 2008-000787-NA,
                                                          2011-000010-NA, 2011-000011-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 22, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 11, 2012                        _________________________________________
         p0508                                                                Clerk